

EXHIBIT 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made as of the
first day of April, 2011, by and between the Federal Agricultural Mortgage
Corporation, a federally-chartered instrumentality of the United States with its
principal place of business at 1133 Twenty-First Street, N.W., Washington, D.C.
(“FAMC” or “Farmer Mac”) and Michael A. Gerber, residing at 13304 Beall Creek
Court, Potomac, MD 20854 (the “Employee”).
 
WHEREAS, the Employee was hired by FAMC as its President and Chief Executive
Officer, effective as of March 1, 2009, pursuant to an employment agreement
between FAMC and the Employee dated as of the same date (the “Prior Employment
Agreement”); and
 
WHEREAS, FAMC and the Employee desire to continue the employment relationship
and to amend and restate the Prior Employment Agreement as provided herein.
 
NOW, THEREFORE, by this Agreement, FAMC and the Employee agree as follows:
 
1.           Employment.  FAMC shall continue to employ the Employee, and the
Employee shall continued to be employed by FAMC pursuant to this Agreement, as
of the date first above written (the “Effective Date”) upon the terms and
conditions set forth in this Agreement.
 
2.           Term.  The Employee's employment pursuant to this Agreement shall
commence on the Effective Date and shall continue until January 1, 2012, unless
sooner terminated pursuant to Section 8 hereof.  The term of this Agreement
shall renew automatically for successive one-year periods unless and until
terminated pursuant to Section 8 hereof (the “Term”); provided, however, that
the Agreement shall not renew at the end of any Term unless the Board of
Directors of Farmer Mac affirmatively votes to renew the contract prior to 60
days before the end of such Term.
 
3.           Scope of Authority and Employment.
 
(a)           Scope of Authority.  The Employee shall be employed as an officer
of FAMC, with the title of President and Chief Executive Officer.  The Employee
shall report directly to the Board of Directors of FAMC (the "Board"), and there
shall be no other employee of FAMC with equal or senior authority.  The Employee
shall have responsibility for the administrative and operational affairs of
FAMC, as set forth in the By-Laws of FAMC, subject to the general supervision
and control of the Board.  In addition, the Employee shall have those rights,
duties, responsibilities and authority normally reserved for officers with
similar positions of similarly situated companies, together with such other
rights, duties, responsibilities and authority as may be set forth in said
Bylaws.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Full Time Employment.  The Employee shall devote his best efforts
and substantially all his time and endeavor to his duties hereunder, and shall
not engage in any other gainful occupation without the prior written consent of
the Board; provided, however, that this provision shall not be construed to
prevent the Employee from personally, and for his own account or that of members
of his immediate family, investing or trading in real estate, stocks, bonds,
securities, commodities, or other forms of investment, so long as such investing
or trading is not in conflict with the best interests of FAMC.
 
(c)           Place of Employment.  The Employee shall be employed to perform
his duties under this Agreement at the principal office of
FAMC.  Notwithstanding this, it is expected that the Employee shall be required
to travel a reasonable amount of time in the performance of his duties under
this Agreement.
 
4.           Compensation.  FAMC will pay to the Employee the following
aggregate compensation for all services rendered by the Employee under this
Agreement:
 
(a)           Base Salary.  The Employee will be paid a base salary (the “Base
Salary”) during the Term of Five Hundred and Sixty-seven Thousand Dollars
($567,000) per year, payable in arrears on a bi-weekly basis.  The Base Salary
will be reviewed periodically by FAMC and may be increased (but not decreased)
in the sole discretion of the Board or the Compensation Committee of the Board.
 
(b)           Incentive Compensation.  In addition to the Base Salary, the
Employee will be eligible to be paid an additional amount (the “Incentive
Salary”) during the Term in respect of work performed by the Employee during the
preceding calendar year, or portion thereof.  The Incentive Salary target (the
“Incentive Salary Target”) each year shall be 100 percent of the Base
Salary.  The Target will be reviewed periodically by FAMC and may be increased
(but not decreased) in the sole discretion of the Board or the Compensation
Committee of the Board.  The Employee shall be covered by the Incentive Salary
arrangement for such calendar year applicable to senior executives of FAMC
generally, with any Incentive Salary determined pursuant to this sentence
payable when annual incentives are paid to FAMC executives generally with
respect to such calendar year and subject to the Employee's continued employment
through the applicable date of payment; provided, however that in no event shall
the Incentive Salary be paid later than the first payroll period following the
first Board meeting after FAMC files its SEC Form 10-K in respect of the year in
which the Incentive Salary was earned.
 
(c)           Long Term Incentive Compensation.  In addition to the foregoing,
the Employee shall be eligible to receive awards of long-term incentive
compensation from time to time during the Term.  The Employee shall be covered
by the long-term incentive compensation arrangements applicable to senior
executives of FAMC generally, and shall receive awards in a form, and subject to
such conditions, as determined by the Board or the Compensation Committee in its
sole discretion.
 
5.           Expenses.  FAMC shall reimburse the Employee for his actual
reasonable and necessary business expenses incurred in carrying out his duties
under this Agreement, in each case in accordance with FAMC's policies as in
effect from time-to-time.  Reimbursement shall be made to the Employee in
accordance with FAMC’s standard expense reimbursement protocol after
presentation to FAMC of an itemized accounting and documentation of such
expenses in accordance with FAMC’s expense reimbursement policies.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Vacation.  The Employee shall be entitled to five (5) weeks of paid
vacation per year in accordance with FAMC policy.
 
7.           Employee Benefits.   During the Term, FAMC will provide the
Employee with all employee benefits regularly provided to employees of FAMC and
the following other (or upgraded) benefits:  continued participation in the
health and welfare benefit program available to employees of FAMC and their
respective beneficiaries; an annual medical examination; business travel and
personal accident insurance; life insurance in an amount approximately equal to
the Employee’s Base Salary; disability benefits at least equal to statutory
benefits in the District of Columbia; participation in the Farmer Mac Money
Purchase Plan; and participation in a savings plan established under Section
401(k) of the Internal Revenue Code of 1986, as amended (the “Code”).  The
providers of any insurance will be listed in Best’s Insurance Guide.  All of the
foregoing is subject to the limitation that the total cost thereof will not
exceed twenty five percent (25%) of the Employee's Base Salary, exclusive of
administrative expense.  In the event that such cost limitation would be
exceeded in any year, the Employee may be required to select from among the
foregoing a group of benefits within that cost limitation.
 
8.           Termination.
 
(a)           Events of Termination.  The Employee's employment shall be
terminated and the employment relationship between the Employee and FAMC shall
be severed as set forth below:
 
(i)           FAMC may terminate the employment of the Employee effective upon
notice to the Employee if the Employee dies or is incapacitated or disabled by
accident, sickness or otherwise so as to render him (in the opinion of an
independent medical consultant selected by the Board in its reasonable
discretion) mentally or physically incapable of performing the services required
to be performed by him under the terms of this Agreement for a period of at
least ninety (90) consecutive days, or for ninety (90) days (whether consecutive
or not) during any six-month period.
 
(ii)           FAMC may terminate the employment of Employee effective upon
notice to the Employee at any time for “cause.”  For the purposes of this
subsection, “cause” shall mean only:  (A) the Employee’s material breach of an
obligation or representation under this Agreement or of any material fiduciary
duty to FAMC, including the duty to supervise, or any willful act of fraud or
willful misrepresentation or willful concealment to FAMC or the Board, in each
case that results or could reasonably be expected to result in material harm to
FAMC; (B) the Employee's material failure to adhere to (i) any Code of Conduct
in effect from time to time and applicable to officers and/or employees
generally or (ii) any written policy, in each case that results or could
reasonably be expected to result in material harm to FAMC; (C)  the Employee is
convicted of, or pleads guilty or nolo contendere to, any felony or to a
misdemeanor involving moral turpitude; (D) the Employee's willful violation of
any law relating to his employment with FAMC (including, for the avoidance of
doubt, any insider trading law); or (E) conduct by the Employee in connection
with his employment hereunder that constitutes willful misconduct or willful
neglect, in each case that results or should reasonably be expected to result in
material harm to FAMC.   For purposes of this subsection, no act, or failure to
act on the Employee's part, shall be considered “willful” unless done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that the Employee's action or omission was in the best interests of
Farmer Mac.   For the avoidance of doubt, termination of the Employee's
employment for any reason upon the end of the Term shall not be treated as a
termination with “cause” for purposes of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board duly called and held for the purpose (after five (5) days’ prior
written notice to the Employee and an opportunity for him, together with his
counsel, to be heard before such meeting of the Board, finding that, in the good
faith opinion of the Board, the Employee was guilty of conduct set forth above
in one or more of clauses (A) through (E) of this Section 8(a)(ii) and
specifying the particulars in detail.  Such a resolution shall constitute notice
of termination hereunder.  In addition, the Board may place the Employee on
administrative leave at any time if it is considering whether the Employee's
employment may be terminated for cause.  In such event, during the period the
Employee is on administrative leave, the Employee shall continue to receive the
payments and benefits specified in Sections 4 and 7 hereof.
 
(iii)           Farmer Mac may terminate the employment of the Employee without
“cause” at any time.
 
(iv)           Notwithstanding the provisions of subsection 8(a)(iii) above,
FAMC may terminate the employment of the Employee at any time after the passage
by the Board of a resolution authorizing the dissolution of FAMC.  Such
termination of the Employee’s employment shall become effective on the later of
eighteen (18) months after notice of termination or the date that such
dissolution of FAMC becomes final as a matter of law, provided, however,  that
neither of the following shall be deemed to be a dissolution for purposes of
this Agreement:  (1) dissolution of FAMC which becomes final as a matter of law
more than twelve (12) months after adoption of the resolution of dissolution; or
(2) incorporation, organization or reorganization of a corporation or other
business entity which is substantially similar to FAMC and which uses
substantially the same assets or equity as FAMC, within twelve (12) months of
adoption of the resolution of dissolution.  As used herein, the term
“reorganization” shall have the same meaning as in Section 368(a) of the Code.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Payment of Accrued Compensation.
 
(i)           Upon termination of the Employee's employment pursuant to
preceding subsection (a), the Employee (or his estate or heirs, as the case may
be) shall be entitled to receive all Base Salary, Incentive Salary, expense
reimbursements, vacation pay, and similar amounts accrued and unpaid as of the
date of termination, except that Incentive Salary shall not be paid upon
termination of the Employee’s employment pursuant to subsection (a)(ii)
above.  With respect to Incentive Salary, the term “accrued” means an amount
equal to the Employee’s annual Incentive Salary Target prorated for the number
of months he was employed by Farmer Mac during the year in which termination
occurred.  The obligations of FAMC under this subsection (b) shall survive any
termination of this Agreement.
 
(ii)           In the event of the Employee’s voluntary termination of
employment hereunder, other than pursuant to Section 8(e) below, FAMC shall not
be obligated to make any further compensation payments to Employee beyond those
accrued prior to the effective date of such termination.
 
(c)           Disability Pay.  Upon termination of the Employee's employment
pursuant to subsection 8(a)(i), FAMC shall continue to pay the Employee (or his
estate or heirs, as the case may be) for twenty-four (24) months the difference
between the Employee’s current Base Salary and the amount of disability
insurance payments received by the Employee under insurance policies provided by
FAMC in accordance with this Agreement.
 
(d)           Severance Pay.  Upon termination of the Employee's employment
pursuant to subsection 8(a)(iii) or pursuant to Section 8(e) below, or as a
result of FAMC's decision not to extend the Term pursuant to Section 2 by
offering the Employee the right to continue employment pursuant to this
Agreement, subject to the Employee's execution of a release of claims in favor
of FAMC within thirty (30) days (or such longer period as required for a valid
release under applicable law) following such termination and the Employee not
revoking such release, FAMC shall, to the extent permitted by law and
regulation,  pay the Employee in the next payroll period following the
expiration of the revocation period under the release but no later than sixty
(60) days following the date on which the Employee experiences a “separation
from service” as defined in Section 409A of the Code, an aggregate lump sum
amount in cash equal to the sum of (a) two times the Base Salary and (b) two
times the Base Salary multiplied by the Incentive Salary Target. The amount
to be paid by FAMC to the Employee under this Section 8(d) will not be mitigated
by any subsequent earnings by the Employee from any other source.
 
(e)           Constructive Termination.  The Employee may, at his option,
terminate his employment with FAMC if FAMC materially breaches its obligations
hereunder, the Employee so notifies FAMC of such breach in writing within thirty
(30) days after the breach occurs, and FAMC does not remedy such breach within
thirty (30) days after receiving such notice. Upon notice to FAMC of his
exercise of this option, the Employee shall have the same rights under such a
constructive termination as if FAMC had terminated his employment pursuant to
the preceding subsection 8(a)(iii); provided, however, that if FAMC determines
that it could have terminated the Employee's employment for "cause," the
Employee shall have no right to receive any amounts described in Section 8(d).
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Notices.  Any notice given under this Agreement will be sufficient
if in writing and either:  (a) mailed postage prepaid by registered or certified
mail, return receipt requested; or (b) delivered by hand to, in the case of
Farmer Mac, 1133 Twenty-First Street, N.W., Washington, D.C. 20036, attention
Senior Vice President – General Counsel or, in the case of the Employee, 13304
Beall Creek Court, Potomac, MD 20854 (or to such other addresses as may be from
time to time designated by notice from the recipient party to the other).  Any
such notice will be effective upon actual receipt or refusal thereof.
 
10.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by, interpreted
and enforced in accordance with the laws of the District of Columbia.
 
(b)           Waiver.  The waiver by any party of a breach of any provision of
this Agreement shall not operate as a waiver of any other breach of any
provision of this Agreement by any party.
 
(c)           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties concerning the subject matter hereof and supersedes
all prior agreements between the parties regarding the subject matter hereof,
including, without limitation, the Prior Employment Agreement, and may not be
changed or modified except by a written instrument duly executed by or on behalf
of the parties hereto.
 
(d)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective, successors,
heirs, personal representatives and assigns.  This subsection is not to be
construed to permit the Employee to assign his obligation to perform the duties
of his employment hereunder.  This subsection permits FAMC the right to assign
this Agreement to a successor entity.
 
(e)           Severability.  If any term, condition, or provision of this
Agreement or the application thereof to any party or circumstances shall, at any
time or to any extent be invalid or unenforceable, the remainder of this
Agreement, or the application of such term, condition or provision to parties or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, condition and provision of their
Agreement shall be valid and enforceable to the fullest extent permitted by law.
 
(f)           Tax Withholding.  All payments here under shall be subject to all
applicable tax withholdings and other authorized deductions.
 
(g)           Survival.  The termination of the Employee’s employment by FAMC
for any reason shall not relieve the Employee of any obligations to FAMC under
Sections 11 through 15 of this Agreement, all of which shall survive the
termination of such employment.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Agreement Not to Compete with Farmer Mac.  Notwithstanding
anything in this Agreement to the contrary, in the event of the termination of
the Employee's employment either for cause or at the discretion of the employee,
for a period of two years thereafter, the Employee shall not, without the prior
written consent of Farmer Mac, directly or indirectly, engage in any business or
activity, whether as principal, agent, officer, director, partner, employee,
independent contractor, consultant, stockholder or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, that directly or indirectly competes with any of the businesses of
Farmer Mac in any manner, including without limitation, the acquisition and
securitization (for capital market sale) of agricultural mortgage loans or USDA
“guaranteed portions” (hereinafter referred to as “Farmer Mac Qualified Loans”);
provided, however, that such prohibited activity shall not include the ownership
of up to 5% of the common stock in a public company.
 
12.           Agreement Not to Use Confidential or Proprietary
Information.  Farmer Mac and the Employee both recognize that the Employee has
access to and acquire, and may assist in developing, confidential and
proprietary information relating to the business and operations of Farmer Mac as
a result of the Employee's employment or association with Farmer Mac.  The
Employee hereby covenants and agrees that he will retain all “Confidential
Information” (as defined below) in trust for the sole benefit of Farmer Mac and
its successors and assigns.  The Employee hereby covenants further that, in
addition to his fiduciary responsibilities as an officer not to disclose certain
information of or relating to Farmer Mac, he will not, at any time during or
after the term of this Agreement, without the prior written consent of Farmer
Mac, directly or indirectly communicate or divulge any such Confidential
Information to any person, firm, corporation or other business organization, or
use any such Confidential Information for the Employee's own account or for the
account of any other person, except as required in connection with the
performance of his services hereunder.  The term “Confidential Information”
shall mean any trade secret, data or other confidential or proprietary
information related to the business and activities of Farmer
Mac.  Notwithstanding the foregoing, Confidential Information shall not include
any information that is or becomes a part of the public domain or generally
available to the public (unless such availability occurs as a result of any
breach by the Employee of this Section 12), or becomes available to the Employee
on a non-confidential basis from a source (other than Farmer Mac) that is not
bound by a confidentiality agreement and does not breach his or her fiduciary
responsibilities.  The provisions of this Section 12 shall survive the
termination of this Agreement and the termination of the Employee's employment
hereunder.
 
13.           Agreement Not to Solicit Farmer Mac Employees.  For a period of
two years after the termination of the Employee's employment hereunder, the
Employee shall not, directly or indirectly, without the prior written consent of
Farmer Mac induce any employee of Farmer Mac who is a “member of management” (as
defined below) or is directly involved in the acquisition and securitization
(for capital market sale) of Farmer Mac Qualified Loans to engage in any
activity in which the Employee is prohibited from engaging in under this
Agreement, or to terminate such person’s employment with Farmer Mac.  The
Employee shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, employ, offer employment to, lure,
entice away or assist others in recruiting or hiring any person who is or was
employed by Farmer Mac unless such person shall have ceased to be employed by
Farmer Mac for a period of at least six months and is not subject to any
non-compete covenants substantially similar in nature to those contained in
Section 11 hereof.  “Member of management” means the President, the Executive
Vice President, any Senior Vice President, any Vice President or the Controller
of Farmer Mac.
 
 
7

--------------------------------------------------------------------------------

 
 
14.           Agreement Not to Disparage Farmer Mac. The Employee shall not,
directly or indirectly, make any statement (oral or written), or take any other
action, which is in any way disparaging to  or tends to diminish the reputation
of Farmer Mac, its directors or employees.
 
15.           Recoupment. Amounts payable to the Employee under this Agreement
shall be subject to any recoupment or “clawback” policy as may implemented and
interpreted by Farmer Mac from time to time, including, but not limited to, any
recoupment or “clawback” policy that may be implemented by Farmer Mac to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law and regulation.


Federal Agricultural Mortgage Corporation
 
Employee
       
By:
/s/ Lowell Junkins
 
/s/ Michael A. Gerber
 
Chairman
 
Michael A. Gerber


 
8

--------------------------------------------------------------------------------

 